Exhibit HEARTLAND FINANCIAL USA, INC. EXECUTIVE LIFE INSURANCE BONUS PLAN This Plan, made and entered into effective as of December 31, 2007 by Heartland Financial USA, Inc. (the “Company”). W I T N E S S E T H WHEREAS, the Company desires to establish the Heartland Financial USA, Inc. Executive Life Insurance Bonus Plan (the “Plan”) to provide certain Employees with bonus compensation in recognition of such Employees’ contributions to the financial success of the Company; and WHEREAS, the Company and such Employee who is a participant in the Plan will enter into an Agreement to reflect the terms and conditions of the bonus arrangement; NOW, THEREFORE, in consideration of the premises and the material covenants and agreements contained herein, the Company does hereby establish the Plan as follows: SECTION 1 DEFINITIONS “Agreement” shall mean an Executive Life Insurance Bonus Plan Agreement between an Employer and a Participant.The form of each such Agreement is set forth in Exhibit A hereto. “Change of Control” shall mean: (i) The consummation of the acquisition by a person (as such term is defined in Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended (the “1934 Act”)) of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the 1934 Act) of fifty-one percent (51%) or more of the combined voting power of the then outstanding voting securities of the Employer of a Participant or the Company; or (ii) The individuals who, as of the date hereof, are members of the Board of Directors of the Company (the “Board”) cease for any reason to constitute a majority of the Board, unless the election, or nomination for election by the stockholders, of any new director, was approved by a majority vote of the Board and such new director shall, for purposes of this Plan, be considered as a member of the Board; or (iii) Approval by the stockholders of the Employer of a Participant or the Company of (1) a merger or consolidation if the stockholders, immediately before such merger or consolidation, do not, as a result of such merger or consolidation, own, directly or indirectly, more than fifty-one percent (51%) of the combined voting power of the then outstanding voting securities of the entity resulting from such merger or consolidation in substantially the same proportion as their ownership of the combined voting power of the voting securities of such Employer or the Company outstanding immediately before such merger or consolidation; or (2) a complete liquidation or dissolution or a plan for the sale or other disposition of all or substantially all of the assets of such Employer or the Company. Notwithstanding the foregoing, a Change of Control shall not be deemed to occur solely because fifty-one percent (51%) or more of the combined voting power of the then outstanding securities of the Employer or the Company are acquired by a trustee or other fiduciary holding securities under one or more benefit plans maintained for employees of the entity; or (2) any corporation which, immediately prior to such acquisition, is owned directly or indirectly by the stockholders in the same proportion as their ownership of stock immediately prior to such acquisition. “Employer” shall mean the Company or any subsidiary of the Company. “Participant” shall mean an employee of an Employer who has become a participant in this Plan as provided in Section 2 hereof. “Plan” shall mean the Heartland Financial USA, Inc. Executive Life Insurance Bonus Plan. “Policy” shall mean the flexible premium policy of insurance on the life of a Participant as specified in the Agreement. SECTION 2 PARTICIPATION An employee of an Employer shall become a Participant in this Plan as of the effective date of the Agreement entered into between such employee and the employee’s Employer.A Participant shall remain a Participant in the Plan until termination of such Agreement. SECTION 3 BONUS COMPENSATION An Employer shall pay to each Participant, as provided in Section 4 below, for services rendered to the Employer an amount equal to the annual premium on the Policy insuring the life of such Participant as provided in the Agreement with such Participant.Each annual premium shall be determined by the Employer to be an amount that is sufficient such that, if the Agreement remains in effect until the Participant attains age 65, the Policy will remain in force until the Participant attains age 80 under Policy interest crediting rates and Policy charges in effect as of the Effective Date of the Agreement. Each Policy shall have an initial face amount as set forth in the Agreement.As of each January1 beginning January 1, 2009 and prior to termination of this Agreement, the face amount of the Policy shall be increased by five percent (5%) over the face amount of the Policy immediately prior to such increase; provided, that in no event shall the face amount at any time exceed In the event a Participant shall cease to be a full-time employee of an Employer and becomes a part-time employee on or after age 55 and after the completion of 10 years of service, the Employer shall continue bonus payments hereunder as if such Participant had continued as a full-time employee.However, the face amount of the Policy shall not be increased by 5% over the previous face amount after the Participant elects part-time status.Premium payments will be adjusted to maintain the face amount of the Policy at the date the Participant elects part-time status until the Participant attains age 80 under Policy interest crediting rates and Policy charges in effect at the date the Participant begins part-time status. In the event of any other change to part-time status, the bonus payments otherwise payable hereunder shall be prorated based upon the ratio of the hours to be worked by the Participant per year under the part-time arrangement with the Employer to 2,080 hours.As a condition of continuing bonus payments, a Participant who has become a part-time employee shall sign an acknowledgement of the effect of changing to such status. As additional bonus compensation, the Employer shall pay to the Participant an amount equal to forty percent (40%) of the annual premium paid hereunder. SECTION 4 PAYMENT OF BONUS COMPENSATION The bonus compensation payable to a Participant pursuant to Section3 above representing the annual premium shall be paid by the Company directly to the insurance company that issued the Policy.Each premium payment shall be made on or prior to the due date for such premium payment.The additional bonus compensation provided for in the last sentence of Section 3 above shall be paid in cash to the Participant within the same calendar year but not later than sixty (60) days following each premium payment. SECTION 5 POLICY OWNERSHIP The Policy with respect to a Participant shall be purchased and owned by the Participant.All incidents of ownership of the Policy shall belong to the Participant, including, without limitation, the right to name a beneficiary of the Policy.Notwithstanding the foregoing, the Participant may not surrender the Policy or obtain Policy loans prior to termination of this Agreement. SECTION 6 TERMINATION Subject to Section 7 below, each Agreement shall terminate as of the earlier of (i) the date of the Participant’s termination from employment with the Employer, including, without limitation, termination of employment on account of disability or retirement, or (ii) the Participant’s attainment of age 65.Additionally, each Agreement may be terminated by mutual written agreement of the Employer and the Participant. SECTION 7 CHANGE
